Name: 86/153/EEC: Commission Decision of 25 March 1986 exempting Greece from applying to certain species Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and the seed of oil and fibre plants respectively (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  marketing
 Date Published: 1986-05-03

 Avis juridique important|31986D015386/153/EEC: Commission Decision of 25 March 1986 exempting Greece from applying to certain species Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and the seed of oil and fibre plants respectively (Only the Greek text is authentic) Official Journal L 115 , 03/05/1986 P. 0026 - 0027*****COMMISSION DECISION of 25 March 1986 exempting Greece from applying to certain species Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and the seed of oil and fibre plants respectively (Only the Greek text is authentic) (86/153/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 23a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 23a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), as last amended by Regulation (EEC) No 3768/75, and in particular Article 22 thereof, Having regard to the request submitted by Greece, Whereas seed of hairy vetch, swede, fodder kale, fodder radish, canary grass, spelt, brown mustard, cumin and white mustard is not normally reproduced or marketed in Greece; Whereas, as long as those conditions obtain, Greece should be exempted from applying the provisions of the abovementioned Directives to the species in question; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Greece is hereby exempted from applying: 1. Directive 66/401/EEC, with the exception of Article 14 (1), to the following species: 1.2 // (a) Vicia villosa Roth // - Hairy vetch // (b) Brassica napus L. var. napobrassica (L.) Peterm. // - Swede // (c) Brassica oleracea L. convar. acephala (DC.) // - Fodder kale // (d) Raphanus sativus L. ssp. oleifera (DC.) Metzg. // - Fodder radish 2. Directive 66/402/EEC, with the exception of Article 14 (1), to the following species: 1.2 // (a) Phalaris canariensis L. // - Canary grass // (b) Triticum spelta L. // - Spelt 3. Directive 69/208/EEC, with the exception of Article 13 (1), to the following species: 1.2 // (a) Brassica juncea (L.) Czern. et Coss in Czern. // - Brown mustard // (b) Carum carvi L. // - Cumin No L 169, 10. 7. 1969, p. 3. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 25 March 1986. For the Commission Frans ANDRIESSEN Vice-President // (c) Sinapis alba L. // - White mustard (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ